J-A24013-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 STEPHANIE LOUISE FLETCHER                 :
                                           :
                    Appellant              :   No. 1300 WDA 2019

        Appeal from the Judgment of Sentence Entered July 26, 2019
   In the Court of Common Pleas of Allegheny County Criminal Division at
                      No(s): CP-02-CR-0005007-2016


BEFORE: BENDER, P.J.E., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY BENDER, P.J.E.:                      FILED OCTOBER 07, 2020

      Appellant, Stephanie Louise Fletcher, appeals from the judgment of

sentence of five to ten years’ incarceration, followed by three years’ probation,

imposed after her probation was revoked due to her committing a new criminal

offense. Appellant challenges the legality and discretionary aspects of her

sentence on appeal. After careful review, we vacate Appellant’s judgment of

sentence and remand for further proceedings.

      On January 18, 2017, Appellant pled guilty to possession of a firearm

by a person prohibited, 18 Pa.C.S. § 6105, and possession of a controlled

substance, 35 P.S. § 780-113(a)(13). She was sentenced to serve a term of

incarceration of one year less one day, to two years less two days. The court

also imposed a consecutive term of probation.         Appellant was ultimately

released on parole, and she began serving her term of probation.
J-A24013-20



        While on probation, Appellant was arrested and convicted of retail theft.

On July 26, 2019, the court held a probation revocation hearing in the present

case.     At the close thereof, the court revoked Appellant’s probationary

sentence and resentenced her to the above-stated, aggregate term of

incarceration and probation. In its sentencing order, the court set forth that

Appellant would receive 406 days’ credit for time served.

        Appellant thereafter filed a timely notice of appeal, and she also filed a

Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal.

However, on September 4, 2019, Appellant also filed an untimely, pro se

motion for reconsideration of her sentence, contending, inter alia, that the

court had failed to give her full credit for time she had served in this case. On

October 24, 2019, the court filed a corrected sentencing order, affording

Appellant credit for the time served that she requested in her post-sentence

motion. Additionally, the court filed a Rule 1925(a) opinion on November 21,

2019.

        Herein, Appellant states two issues for our review, which we reorder for

ease of disposition:

        1. Was the [five] to [ten] year probation violation sentence
        imposed on Appellant manifestly excessive, given that the
        conviction that violated her probation was a low-level offense
        (retail theft), given that she suffered from both Bipolar Disorder
        and drug addiction, and given that her successful rehabilitative
        efforts while in the Allegheny County Jail suggested that a lesser
        confinement sentence was appropriate?

        2. Was the [five] to [ten] year probation violation sentence
        imposed on Appellant for a second[-]degree felony an[] illegal
        sentence, pursuant to Commonwealth v. Infante, 63 A.3d 358

                                       -2-
J-A24013-20


      (Pa. Super. 2013), and Commonwealth v. Williams, 662 A.2d
      658 (Pa. Super. 1995), owing to the … court’s failure to credit
      Appellant for all time spent in custody in her case?

Appellant’s Brief at 5 (unnecessary capitalization omitted).

      Appellant’s first issue challenges the discretionary aspects of her

sentence.

      Challenges to the discretionary aspects of sentencing do not
      entitle an appellant to review as of right. Commonwealth v.
      Sierra, 752 A.2d 910, 912 (Pa. Super. 2000). An appellant
      challenging the discretionary aspects of his sentence must invoke
      this Court’s jurisdiction by satisfying a four-part test:

         We conduct a four-part analysis to determine: (1) whether
         [the] appellant has filed a timely notice of appeal, see
         Pa.R.A.P. 902 and 903; (2) whether the issue was properly
         preserved at sentencing or in a motion to reconsider and
         modify sentence, see Pa.R.Crim.P. 720; (3) whether [the]
         appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and
         (4) whether there is a substantial question that the sentence
         appealed from is not appropriate under the Sentencing
         Code, 42 Pa.C.S.[] § 9781(b).

      Commonwealth v. Evans, 901 A.2d 528, 533 (Pa. Super. 2006),
      appeal denied, 589 Pa. 727, 909 A.2d 303 (2006). Objections to
      the discretionary aspects of a sentence are generally waived if
      they are not raised at the sentencing hearing or in a motion to
      modify the sentence imposed. Commonwealth v. Mann, 820
      A.2d 788, 794 (Pa. Super. 2003), appeal denied, 574 Pa. 759, 831
      A.2d 599 (2003).

      The determination of what constitutes a substantial question must
      be evaluated on a case-by-case basis. Commonwealth v. Paul,
      925 A.2d 825, 828 (Pa. Super. 2007). A substantial question
      exists “only when the appellant advances a colorable argument
      that the sentencing judge’s actions were either: (1) inconsistent
      with a specific provision of the Sentencing Code; or (2) contrary
      to the fundamental norms which underlie the sentencing process.”
      Sierra, supra at 912–13.




                                     -3-
J-A24013-20



Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa. Super. 2013) (quoting

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010)).

       In this case, Appellant filed a timely notice of appeal, and she has

included a Rule 2119(f) statement in her brief. Therein, she contends that

her sentence is manifestly excessive because: her criminal history involves

mostly non-violent crimes; the crime she committed while on probation was

retail theft; she has mental health and drug addiction issues; “[s]he

demonstrated during her pre-violation confinement, the ability to do well while

on probation”; and “there [is] little need to protect the public from her.”

Appellant’s Brief at 15.       However, our review of the record confirms that

Appellant did not preserve this sentencing claim in a timely-filed post-

sentence. As set forth, supra, Appellant was sentenced on July 26, 2019, yet

she did not file a motion for reconsideration of her sentence until September

4, 2019. Moreover, that motion was filed pro se, despite that Appellant was

represented by counsel, and it was also filed after counsel had filed a notice

of appeal. Therefore, Appellant failed to preserve her sentencing claim for our

review.1
____________________________________________


1 In any event, we would conclude that no sentencing relief is due for the
reasons set forth by the trial court in its Rule 1925(a) opinion. See Trial Court
Opinion (TCO), 11/21/19, at 6-16. Therein, the court explains that, despite
Appellant’s lengthy criminal history, it had originally given her a lenient
sentence to provide her with one last opportunity to rehabilitate herself. The
court repeatedly warned Appellant that this was her final chance to change
and that, if she reoffended, it would impose a lengthy sentence of
incarceration. Appellant ignored these warnings and committed a new crime



                                           -4-
J-A24013-20



       In Appellant’s second sentencing claim, she avers that the court

imposed an illegal sentence by not giving her full credit for time she has served

in this case. In the court’s Rule 1925(a) opinion, it concedes that it erred in

this regard, but concludes that Appellant’s issue on appeal is moot because it

“entered an order to rectify that error on September 27, 2019….”2 TCO at 16.

Appellant, however, insists that the amended sentencing order is a legal nullity

— and, thus, her sentence remains illegal — because she filed a notice of

appeal on August 23, 2019.           Appellant avers that her filing of an appeal

divested the trial court of jurisdiction to enter the corrected sentencing order.

       We are compelled to agree with Appellant. Initially, we observe that a

question “regarding the power of courts to correct allegedly illegal sentencing

orders absent jurisdiction pursuant to 42 Pa.C.S. § 5505 or the [Post

Conviction Relief Act, 42 Pa.C.S. §§ 9541-9546,] is a question of law.

Accordingly, our scope of review is plenary and our standard of review is de

novo.” Commonwealth v. Holmes, 933 A.2d 57, 65 (Pa. 2007) (citation

omitted). Additionally, we have explained that,


____________________________________________


while serving her probation in this case. Consequently, the court resentenced
her to the lengthy term of imprisonment it had promised. Given these
circumstances, we would discern no manifest abuse of discretion in the court’s
decision. See Commonwealth v. Shugars, 895 A.2d 1270, 1275 (Pa.
Super. 2006) (“Sentencing is a matter vested in the sound discretion of
the sentencing judge, and a sentence will not be disturbed on appeal absent
a manifest abuse of discretion.”).
2The docket indicates that the court’s amended sentencing order was filed on
October 24, 2019, not September 27, 2019.

                                           -5-
J-A24013-20


      “[t]rial courts have the power to alter or modify a criminal
      sentence within thirty days after entry, if no appeal is
      taken.” Commonwealth v. Quinlan, … 639 A.2d 1235, 1238
      ([Pa. Super.] 1994) (citing 42 Pa.C.S.[] § 5505). “Generally, once
      the thirty-day period is over, the trial court loses the power to
      alter its orders.” Id. (citation omitted). Once an appeal is taken,
      the trial court loses jurisdiction to modify its sentence. Id. (citing
      Pa.R.A.P. 1701(a)).

            “Exceptions to these general rules exist ....” Id. The court
      has the inherent power “to modify a sentence in order to amend
      records, to correct mistakes of court officers or counsel’s
      inadvertencies, or to supply defects or omissions in the
      record….” Id. at 1239 (citation omitted). “This inherent power of
      the court to correct obvious and patent mistakes is not eliminated
      by the expiration of the thirty-day appeal period.” Id. (citation
      omitted).

Commonwealth v. Johnson, 860 A.2d 146, 152 (Pa. Super. 2004) (citation

omitted;   emphasis     added),   disapproved     of   on   other   grounds    by

Commonwealth v. Robinson, 931 A.2d 15 (Pa. Super. 2007) (en banc).

      In Commonwealth v. Klein, 781 A.2d 1133 (Pa. 2001), our Supreme

Court found that the trial court had the power to correct a time-credit error in

its original sentencing order, even though it no longer had jurisdiction over

Klein’s case. There, at the sentencing hearing,

      the trial court made clear that its intent was that [Klein] would
      serve one month in prison. In order to accomplish this, it
      sentenced [Klein] to time served, 33 days, to twelve months
      based upon the erroneous record supplied by the York County
      prison.    It then corrected this mistake at the June 30th
      [re]sentencing hearing, by essentially issuing the same sentence,
      but crediting [Klein] with only one day for time served.

Id. at 1135. Our Supreme Court held that, “[w]hile normally a court would

not be permitted to take such action once it was divested of jurisdiction

pursuant to [42 Pa.C.S.] § 5505, we find that under the limited circumstances


                                      -6-
J-A24013-20



of this case, the court could take further action in this matter since it was

merely correcting a patent defect or mistake in the record.” Id.

      In this case, unlike in Klein, there was no patent or obvious error in the

court’s July 26, 2019 sentencing order. Therein, the court provided Appellant

406 days’ credit for time previously served, which correlated with the

information provided to the court at Appellant’s sentencing hearing. See N.T.

Revocation/Resentencing, 7/29/19, at 16. Thus, when the court amended the

sentencing order to change Appellant’s time-credit to 772 days, it was not

correcting a patent mistake in the record or an obvious error in its original

sentencing order.    Instead, it was wholly changing Appellant’s sentence,

seemingly in light of the information provided by Appellant in her untimely,

pro se post-sentence motion. We must agree with Appellant that the court’s

effort to change her time-credit, where it lacked jurisdiction over her case,

exceeded its inherent power to correct patent and obvious mistakes in the

sentencing order.

      Accordingly, Appellant’s sentence is illegal to the extent that she has not

been afforded full credit for time served. See Commonwealth v. Gibbs, 181

A.3d 1165, 1166 (Pa. Super. 2018) (“A claim asserting that the trial court

failed to award credit for time served implicates the legality of the sentence.”).

Therefore, while we reject Appellant’s claim that her sentence is manifestly

excessive, we vacate her judgment of sentence and remand for the court to

issue a new sentencing order that sets forth the correct amount of credit for

time served by Appellant.

                                      -7-
J-A24013-20



     Judgment of sentence vacated. Case remanded for further proceedings

consistent with this memorandum. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/7/2020




                                   -8-